Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a device, method, and non-transitory computer storage device in accordance with the claimed invention. Specifically, the independent claims are directed towards using a handheld device to identify a target device, determine an operating status of the device, instruct the user to perform an action on the device, determine a second state, and performing a second operation of a maintenance procedure if the current operating status does not match an expected state. 
Overcoming Prior Art References: 
There are several pieces of prior art that are relevant, but the two closest are as follows: 
1) Gentile et al. (US9721223B2), which is a system that associates different data types with a specific product using a unique identification tag that can be used in a product identification process. Specifically, Col. 7, lines 15-25 disclose using the unique identification tag to look up information associated with the product to determine the maintenance requirements for the individual product. Col. 7, lines 30-35 further teach that the unique identification tag is scanned by a scanning device.
The difference between this invention (and similar ones found in the Examiner’s search) is that each reference that used a handheld barcode scanner to identify information regarding product information and maintenance was directed towards using pre-stored data to offer maintenance information generally, not specific to a current and scanned operating state of the device. 
2) Kim et al. (NPL), ‘An Intelligent Improvement of Internet-Wide Scan Engine for Fast Discovery of Vulnerable IoT Devices’, which is directed towards monitoring IoT devices and IP state 
The difference between this reference and the claimed invention is that this type of system wide scanning to determine operating status is done via centralized algorithm protocol on the computer – not through an iterative user-based handheld device method. The Examiner believes it would be improper to simply state that it would be obvious to use this type of technology and apply it on a handheld device, as in Gentile, to determine operating statuses of individual devices through the handheld device. There is nothing in the references, or the Examiner’s search, that showed this would be possible or obvious. As such, even though an argument can be made that all features are taught between the two listed references, it would be improper to combine them into a 35 U.S.C. 103 rejection because there would be no motivation to do so. 
Eligibility under 35 U.S.C. 101: 
The present invention is eligible under 35 U.S.C. 101 because the use of handheld devices to automatically determine the state of other computer devices is not a process that could be done without a technological component. The claims are integrated into a practical application because there is a need for technological components to be used to determine the state of a computerized device. The instructions for performing maintenance on the device are displayed automatically to the user on the handheld device, and the maintenance itself is technological in nature. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”    
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687